


115 HRES 666 IH: Amending the Rules of the House of Representatives to observe a 60-second moment of silence in the House for those killed by gun violence in the United States on the next legislative day after any such individual dies.
U.S. House of Representatives
2017-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. RES. 666
IN THE HOUSE OF REPRESENTATIVES

December 15, 2017
Mr. Raskin submitted the following resolution; which was referred to the Committee on Rules

RESOLUTION
Amending the Rules of the House of Representatives to observe a 60-second moment of silence in the House for those killed by gun violence in the United States on the next legislative day after any such individual dies.

 
That rule XIV of the Rules of the House of Representatives is amended by adding at the end the following new clause:  7. There shall be a 60-second moment of silence in the House for victims of firearm homicide in the United States on the next legislative day after any such individual dies.. 

